Citation Nr: 0117867	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  91-50 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a whiplash injury to the cervical spine, with 
subluxation of C3-C4.

2.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

3.  Entitlement to service connection for a back disorder, to 
include a spinal fracture, spinal lesions, and a herniated 
disc.

4.  Entitlement to service connection for quadriparesis.

5.  Entitlement to service connection for facial fractures.

6.  Entitlement to service connection for multiple sclerosis.

7.  Entitlement to service connection for anemia.



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his parents


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to May 1979, 
with multiple period of active duty for training between 1980 
and 1986.  Military records confirming these dates of active 
duty for training were received by the RO in December 1990 
and are included with the claims file. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania in November and December of 1990 and 
in April 1991.  This case was administratively remanded by 
letter from the Board to the RO in June 1993, and the case 
was also returned to the RO in August 1995 to provide the 
veteran with an opportunity to review the claims file.  In 
October 1996, the Board remanded this case to the RO in view 
of a pending action before the Board for Correction of Naval 
Records.  However, a July 1997 letter sent to the veteran's 
senator and received by the RO in July 2000 reflects that the 
veteran's claim before the Board for Correction of Naval 
Records administratively closed his case in March 1994 
because of his failure to submit additional evidence.  The 
case has since been returned to the Board. 

Prior to the June 1993 administrative remand, the veteran was 
scheduled for a Board hearing on multiple occasions; this 
hearing was rescheduled several times because the veteran 
sought postponement until getting a reply from the Board for 
Correction of Naval Records.  Following the June 1993 remand, 
which was predicated on the delay sought by the veteran, his 
former representative, in an October 1993 letter, requested 
that all activity on his case be ceased in deference to a 
decision from the Board for Correction of Naval Records.  The 
veteran was informed of his right to a hearing again in a 
June 2000 letter, but he did not respond to this letter.  It 
is the understanding of the Board that the veteran has 
withdrawn his prior hearing request.  See 38 C.F.R. § 20.702 
(2000).  The veteran is free to again request a hearing prior 
to a final adjudication by the Board on his claims.

The veteran also initially completed an appeal on the issue 
of entitlement to service connection for tonsillitis.  
However, this benefit was granted in a May 1995 rating 
decision.


REMAND

Upon an initial review of the claims file, the Board observes 
that the RO has completed all necessary action in terms of 
verifying the veteran's periods of service, including the 
periods of active duty for training.  However, recent 
statutory changes require further action in terms of the 
development of medical evidence. Specifically, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claims, and this duty now applies to all new 
claims for compensation.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) (relevant sections 
of which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes conducting a thorough and 
contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

With regard to the veteran's claims for higher initial 
evaluations, the Board first observes that he was afforded VA 
general medical and audiological examinations in January 1989 
and a VA audiological examination in November 1994.  However, 
as it has been more than six years since the veteran has been 
examined at all for his service-connected disabilities, the 
Board does not find the aforementioned VA examinations to be 
contemporaneous.  As such, new VA examinations addressing the 
current extent of the veteran's service-connected 
disabilities are essential before the RO can adjudicate the 
question of the propriety of the initial evaluations for 
these disabilities for the full period of the claim.

The Board also observes that the veteran has not been 
afforded a VA examination addressing the nature and etiology 
of his claimed back disorder, quadriparesis, facial 
fractures, multiple sclerosis, and anemia.  Such an 
examination (or examinations, if appropriate) is essential in 
view of the provisions of the VCAA and a September 1994 
statement from Thomas C. Kalkhof, M.D., who noted that the 
veteran "suffers from constant pain from multiple injuries - 
U.S. Service connected."  In this regard, the Board observes 
that the veteran was injured in a March 1978 automobile 
accident, during his period of active duty service, and also 
suffered lumbar and thoracic injuries in October 1986.  While 
this latter accident, and subsequent medical treatment for 
injuries, occurred contemporaneously with periods of active 
duty for training, a June 1987 Physical Evaluation Board 
report indicated that the veteran had chronic and nonspecific 
thoracic pain with no objective etiology.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran an 
appropriate VA examination to determine 
the nature and extent of his service-
connected cervical spine disorder.  The 
veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed, including range of motion 
testing of the cervical spine.  The 
examiner should also indicate whether, 
and to what extent, this disability is 
productive of painful motion or 
functional loss due to pain.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996).  
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  The VA should also afford the veteran 
a VA examination addressing the nature, 
extent, and etiology of his claimed back 
disorder, quadriparesis, facial 
fractures, multiple sclerosis, and 
anemia.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed.  Based on a review of the 
claims file and the clinical findings of 
the examination, the examiner is 
requested to provide a diagnosis for each 
claimed disability shown upon 
examination.  If any of the veteran's 
claimed disabilities are found not to be 
present upon examination, the examiner 
should identify those claimed 
disabilities.  For each diagnosed 
disability, the examiner should provide 
an opinion as to whether it is as least 
as likely as not (e.g., a 50 percent or 
greater probability) that the disability 
in question is etiologically related to 
either the veteran's period of active 
duty service or a disease or injury 
incurred as a result of a period of 
active duty for training.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

If deemed necessary, the RO should afford 
the veteran multiple VA examinations 
addressing his claimed disabilities.  The 
Board leaves this matter to the 
discretion of the RO.

3.  Additionally, the RO should afford 
the veteran a VA audiological 
examination, and the examiner should be 
provided with an opportunity to review 
the veteran's claims file in conjunction 
with the examination.  This examination 
should include pure tone threshold and 
Maryland CNC speech audiometric testing, 
and the results of such testing should be 
described in a typewritten report.

4.  After completion of any further 
development deemed necessary in light of 
the VCAA, and after informing the veteran 
of his right to a VA hearing, the RO 
should again adjudicate his claims of 
entitlement to an initial evaluation in 
excess of 10 percent for a cervical spine 
disorder; an initial compensable 
evaluation for bilateral hearing loss; 
and service connection for a back 
disorder, quadriparesis, facial 
fractures, multiple sclerosis, and 
anemia.  If the determination of any of 
these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


